United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cambridge, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel B. Shapiro, Esq., for the appellant
Miriam D. Ozur, Esq., for the Director

Docket No. 14-90
Issued: August 22, 2014

Oral Argument May 21, 2014

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 9, 2013 appellant, through counsel, timely appealed the October 12, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly utilized a March 19, 1982 date-of-injury weekly
pay rate of $445.08 in calculating appellant’s January 11, 2012 left lower extremity schedule
award.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The record on appeal contains evidence received after OWCP issued its October 12, 2012 decision. The Board
is precluded from considering evidence that was not in the case record at the time OWCP rendered its final decision.
20 C.F.R. § 501.2(c)(1) (2012).

FACTUAL HISTORY
Appellant, a 62-year-old letter carrier, injured his left knee on March 19, 1982 in a workrelated fall.3 He received an initial diagnosis of left knee sprain and was placed on light duty.
Appellant continued to work until April 20, 1982. He had a left knee arthroscopy on April 21,
1982, which revealed a torn medial meniscus.4 OWCP accepted appellant’s claim for left knee
sprain and torn medial meniscus. On May 4, 1982 appellant underwent a left knee total medial
meniscectomy.5 He returned to work in a limited-duty capacity on November 2, 1982 and was
cleared to resume full-time, regular duty effective December 2, 1982.6
On December 6, 1984 OWCP granted a schedule award for 10 percent left lower
extremity impairment. The award covered a period of 28.8 weeks and was based on appellant’s
April 20, 1982 date-of-disability weekly pay rate of $415.37.
Appellant sustained another work-related injury on August 5, 1997 when he stepped in a
hole while delivering mail (xxxxxx681). OWCP accepted the claim for right knee derangement
and medial meniscus tear.
Appellant underwent right knee arthroscopic surgery in
September 1997 and resumed his regular letter carrier duties on January 26, 1998. In
January 1999, he received a schedule award for 10 percent impairment of the right lower
extremity.7 Appellant was later diagnosed with bilateral knee degenerative joint disease (DJD).8
A January 12, 2009 left knee magnetic resonance imaging (MRI) scan revealed, inter
alia, severe osteoarthritis of the medial compartment and mild osteoarthritis of the lateral
compartment.
On February 7, 2009 appellant fell from his delivery vehicle and landed on his right side
(xxxxxx292). He injured his neck, right shoulder and right hip. The current record includes
limited information regarding appellant’s February 7, 2009 employment injury.9
3

Appellant tripped and fell going up stairs and banged his left knee against a concrete step.

4

The procedure was performed by Dr. Mark M. Berenson, a Board-certified orthopedic surgeon.

5

Dr. Berenson performed an open arthrotomy and removed the entire medial meniscus.

6

Appellant received continuation of pay from April 20 through June 3, 1982. OWCP paid wage-loss
compensation from June 4 through November 1, 1982. Benefits were calculated based on an April 20, 1982 date-ofdisability weekly pay rate of $415.37. Appellant’s reported annual base salary as of April 20, 1982 was $21,599.00.
7

The left and right lower extremity claims have been doubled, and the March 19, 1982 injury has been designated
the master file (xxxxxx832).
8

After an almost six-year lapse in treatment, appellant returned to Dr. Berenson in September 2004 with
complaints of bilateral lower extremity pain. In December 2004, Dr. Berenson diagnosed bilateral DJD of the
knees.
9

The complete record associated with appellant’s February 7, 2009 traumatic injury claim is not available for
review by the Board. The current record includes a July 22, 2009 OWCP-directed examination from Dr. Stanley
Hom, a Board-certified orthopedic surgeon. OWCP obtained the second opinion report under claim number
xxxxxx292.

2

In a report dated September 8, 2009, Dr. Berenson requested that appellant’s March 19,
1982 traumatic injury claim be expanded to include primary knee joint arthritis and permanent
aggravation of arthritis. He had treated appellant for knee problems since 1982, including
May 1982 surgery where he removed the entire left medial meniscus. Dr. Berenson stated that
appellant resumed work as a letter carrier and, in September 2004, he returned with complaints
of left knee pain. He subsequently diagnosed DJD, and began treating appellant with cortisone
injections in December 2004. Dr. Berenson treated appellant through 2008. Appellant fell at
work in January 2009, which aggravated his underlying DJD. Dr. Berenson further noted that a
contemporaneous MRI scan revealed severe osteoarthritis. He administered additional cortisone
injections in January and February 2009 and treated appellant on a regular basis. Dr. Berenson
noted having reviewed the duties and requirements of appellant’s letter carrier position which he
had performed since 1982. He explained that the 1982 surgical removal of appellant’s entire
meniscus was acceptable treatment at the time. However, the procedure can lead to further knee
problems, including the development of degenerative arthritis. Dr. Berenson stated that
appellant’s injury and subsequent surgery precipitated the development of left knee primary joint
arthritis and years of hard work exacerbated his condition. He also noted that appellant’s
preexisting osteoarthritis was aggravated and made worse by the type of work he performed as a
letter carrier, which included lifting motions, constant carrying of mail weighing up to 35
pounds, and going up and down stairs.
In a November 7, 2009 report, Dr. Barry Levine, a district medical adviser, noted that
appellant tore his meniscus in 1982 and had a total medial meniscectomy on May 4, 1982 via
open arthrotomy. Appellant continued to work as a letter carrier and in 2004 he developed left
knee pain, which was diagnosed as degenerative arthritis. Dr. Levine indicated that an MRI scan
revealed severe degenerative osteoarthritis and appellant was treated with Synvisc and cortisone
injections. He explained that the natural history of a total meniscectomy often leads to severe
osteoarthritis. Dr. Levine further explained that appellant’s procedure was performed 27 years
ago, “giving ample time for osteoarthritis to develop.” Consequently, he recommended that the
diagnosis be added as causally related to the underlying accepted condition.
On November 25, 2009 OWCP advised appellant that his March 19, 1982 traumatic
injury claim was accepted for localized secondary arthritis, left lower leg.10
On May 12, 2011 appellant filed a claim (Form CA-7) for an increased schedule award
with respect to his March 19, 1982 left knee injury. The claim was accompanied by an April 27,
2011 impairment rating by Dr. Byron V. Hartunian, a Board-certified orthopedic surgeon,11 who
found a combined 62 percent left lower extremity impairment based on primary knee joint
arthritis (50 percent), patellofemoral arthritis (18 percent) and medial collateral ligament laxity
(8 percent). Dr. Hartunian based his rating on the sixth edition of the American Medical

10

OWCP would later expand appellant’s August 5, 1997 right knee traumatic injury claim to include localized
primary arthritis, right knee. Appellant also received an additional schedule award for right lower extremity
permanent impairment.
11

Dr. Hartunian examined appellant on November 23, 2010.

3

Association, Guides to the Evaluation of Permanent Impairment (2008).12 He determined that
appellant reached maximum medical improvement (MMI) in December 1984.
In a report dated December 19, 2011, Dr. Christopher R. Brigham, a medical adviser
rated 50 percent left lower extremity impairment based on class 4 primary knee joint arthritis
under Table 16-3, Knee Regional Grid (LEI), A.M.A., Guides 511 (6th ed. 2008). He disagreed
with Dr. Hartunian’s inclusion of impairment due to patellofemoral arthritis (18 percent) and
medial collateral ligament laxity (8 percent).13 Additionally, Dr. Brigham noted that it was
“probable” that appellant reached MMI in December 1984.
On January 11, 2012 appellant received a schedule award for an additional 40 percent left
lower extremity impairment.14 OWCP found he reached MMI on December 1, 1984. The award
covered a period of 115.2 weeks from May 23, 1985 through August 7, 1987.15 OWCP relied on
a March 19, 1982 date-of-injury weekly pay rate of $445.08.16
In a July 18, 2012 affidavit, appellant indicated that he last worked on February 9, 2009.
He was reportedly unable to return to his letter carrier position as a result of a work-related fall
where he injured his right hip, neck and shoulder. Appellant also indicated that he retired on
September 1, 2011. His current employment status and his claimed last date of exposure have
neither been confirmed nor refuted by the employing establishment.
By decision dated October 12, 2012, the Branch of Hearings & Review affirmed the
January 11, 2012 schedule award for an additional 40 percent left leg impairment. The hearing
representative found that OWCP properly relied on appellant’s March 19, 1982 date-of-injury
pay rate in calculating schedule award benefits.
LEGAL PRECEDENT
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment, unless it is the result of an independent

12

See Table 16-3, Knee Regional Grid (LEI), A.M.A., Guides 509-11 (6th ed. 2008).

13

Dr. Hartunian identified three knee-related impairments, but the DMA explained that only one diagnosis could
be considered per region. See section 16.2a, A.M.A., Guides 499 (6th ed. 2008). Because primary knee joint
arthritis represented the most impairing condition/diagnosis under Table 16-3, Knee Regional Grid (LEI), A.M.A.,
Guides 511 (6th ed. 2008), the DMA rated appellant solely on that diagnosis.
14

Although appellant received a current rating of 50 percent LLE impairment, OWCP reduced the schedule
award by 10 percent to reflect his December 1984 LLE award.
15

The current award commenced a day after the expiration (May 22, 1985) of the previous schedule award.
Benefits were initially paid based on the 66 2/3 percent compensation rate. However, OWCP subsequently adjusted
appellant’s compensation to reflect entitlement to the augmented rate of 75 percent effective July 24, 1987. See
20 C.F.R. § 10.404(b).
16

OWCP calculated appellant’s weekly pay rate ($445.08) based on a date-of-injury annual salary of $23,144.00.
This latest pay rate information was obtained from the employing establishment on January 9, 2012. As noted,
appellant’s December 1984 schedule award was based on a weekly pay rate of $415.37 effective April 20, 1982.

4

intervening cause attributable to employee’s own intentional misconduct.17 Thus, a subsequent
injury, be it an aggravation of the original injury or a new and distinct injury, is compensable if it
is the direct and natural result of a compensable primary injury.18
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.19 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.20 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).21
In assessing eligibility for a schedule award, the medical evidence must show that the
impairment has reached a permanent and fixed state, which is generally referred to as MMI.22
Assuming MMI has been attained, the date of MMI is usually considered to be the date of the
evaluation by the attending physician that is accepted as definitive by OWCP.23 Schedule
awards begin on the date of MMI, unless circumstances show that a later date should be used.24
A retroactive determination of the date of MMI is not per se erroneous.25 When the medical
evidence establishes that the employee did in fact reach maximum improvement by such date,
the determination is proper.26
The amount of compensation paid is a function of the injured employee’s pay rate.27
Monthly pay for compensation purposes means the “monthly pay at the time of injury, or the
monthly pay at the time disability begins, or the monthly pay at the time compensable disability

17

Mary Poller, 55 ECAB 483, 487 (2004); 1 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation
Law 10-1 (2006).
18

Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139, 141 n.7 (2001).

19

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2).

20

20 C.F.R. § 10.404.

21

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
22

Id. at Chapter 2.808.5b(1).

23

Id. at Chapter 2.808.7b.

24

Id.

25

Id.

26

Id.

27

20 C.F.R. § 10.404(b).

5

recurs, whichever is greater.”28 When a schedule award involves a traumatic injury claim with
prior disability, the applicable pay rate is the greatest of the established pay rates, date of injury,
disability or recurrence.29 Where there was no prior injury-related disability from work, the date
of injury pay rate should be used.30
Somewhat different rules apply to schedule awards involving occupational disease
claims, particularly where the claimant remains exposed to the injurious work factors that caused
the accepted injury. Where there is prior disability and the claimant is working full duty and still
exposed to injurious work factors at the time of the rating examination, then the pay rate is the
greatest of the three dates. In this scenario, date of injury is considered to be the date of last
exposure, which would be the date of the impairment rating examination.31 Another scenario is
where the claimant is either not working or working limited-duty at the time of the rating
examination and there was prior disability. Under this situation, the applicable pay rate is the
greatest of the three dates.32 Where there is no prior disability, the effective pay rate is the date
of injury rate, which is the last date the claimant was exposed to causal employment factors in
full-duty capacity or the date of the rating examination, if still exposed.33
ANALYSIS
Appellant does not contest OWCP’s decision to award an additional 40 percent left leg
impairment based on Dr. Brigham’s December 19, 2011 report. The only issue raised on appeal
is whether OWCP properly relied on a March 19, 1982 date-of-injury weekly pay rate of
$445.08. The Board finds that the case is not in posture for decision.
Counsel argued that OWCP should have relied upon the pay rate in effect on February 9,
2009; appellant’s date of last exposure. He claimed that OWCP’s November 25, 2009
acceptance of the claim to include localized secondary arthritis of the left lower leg constituted
acceptance of a new occupational disease. Counsel also argued that appellant’s May 12, 2011
claim for a schedule award (Form CA-7) should have been treated as a new occupational disease
claim. He argued for a more recent date of MMI.34 In response, the Director argued that OWCP
properly relied on the date-of-injury pay rate because the claim involved a traumatic injury and
28

5 U.S.C. § 8101(4); see 20 C.F.R. § 10.5(s); see Samuel C. Miller, 55 ECAB 119, 120 (2003).

29

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900, Exhibit 1 -Determining Effective Pay Rate Date for Schedule Awards (September 2011).
30

Id.

31

Id.

32

Id.

33

Id.

34

OWCP found appellant’s left knee condition reached MMI on December 1, 1984, which is consistent with
Dr. Hartunian’s finding. The date of MMI is a medical determination. See supra note 23. The subsequent
development of osteoarthritis resulted in a deterioration of appellant’s left knee condition, not an improvement. In
this instance, counsel argued contrary to the finding of appellant’s own physician, and also failed to identify an
alternative MMI date otherwise supported by the medical evidence of record.

6

there was no indication that a greater pay rate would apply. The Director also noted that
appellant had not filed a new occupational disease claim (Form CA-2).
The record establishes that appellant injured his left knee in a work-related fall on
March 19, 1982. This was a traumatic injury caused by a specific event or incident that occurred
within a single workday or shift.35 Counsel does not dispute that the initial injury was traumatic
in nature. He argued, based on Dr. Berenson’s September 8, 2009 report, that the subsequent
development of left knee arthritis was in part due to appellant’s continued occupational exposure.
Thus, counsel characterized the development of arthritis as a “consequential occupational
disease.”
As the Director correctly noted, appellant did not file a new occupational disease claim
(Form CA-2). Also, the May 12, 2011 schedule award claim (Form CA-7) specifically
referenced the March 19, 1982 left knee traumatic injury claim. Had appellant filed a new
occupational disease claim, he would have been required to satisfy all the necessary elements of
such a claim, including the submission of a factual statement identifying employment factors that
allegedly caused or contributed to the claimed disease or condition.36 Dr. Berenson reviewed a
description of appellant’s letter carrier duties and responsibilities, but neither appellant nor the
employing establishment provided factual information that might otherwise support
Dr. Berenson’s description of appellant’s letter carrier duties. Moreover, OWCP has not made
any specific findings regarding appellant’s post-March 1982 occupational exposure. The latest
statement of accepted facts (SOAF), dated December 15, 2011, does not include a description of
appellant’s duties consistent with Dr. Berenson’s September 8, 2009 findings. The SOAF noted
that the claim had been expanded to include localized secondary osteoarthritis of the left lower
leg, but it did not attribute appellant’s arthritis to continued occupational exposure.
OWCP expanded the claim based on Dr. Levine’s November 7, 2009 report. Dr. Levine
explained that the natural history of a total meniscectomy often leads to severe osteoarthritis. He
explained that appellant’s left knee procedure was performed 27 years ago, “giving ample time
for osteoarthritis to develop.” Although Dr. Levine noted that appellant continued to work as a
letter carrier, unlike Dr. Berenson he did not specifically find that appellant’s ongoing
employment contributed to the development of left knee osteoarthritis. OWCP accepted
localized secondary osteoarthritis of the left lower leg as a consequence of appellant’s March 19,
1982 traumatic injury and subsequent surgery.
The current schedule award is based on an underlying traumatic injury, counsel’s
argument for a February 9, 2009 date of last exposure pay rate is without merit. This is not an
occupational disease claim, therefore, the pay rate is not the date of last exposure.37 Appellant
35

See 20 C.F.R. § 10.5(ee). Such condition must be caused by external force, including stress or strain, which is
identifiable to time and place of occurrence and member or function of the body affected. Id.
36

To establish that an injury was sustained in the performance of duty, a claimant must submit: (1) medical
evidence establishing the presence or existence of the disease or condition for which compensation is claimed; (2) a
factual statement identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally related to
the identified employment factors. Victor J. Woodhams, 41 ECAB 345, 352 (1989).
37

See supra note 29.

7

injured his left knee on March 19, 1982, and continued to work in a light-duty capacity until
April 20, 1982. He received 45 days’ continuation of pay, and effective June 4, 1982, OWCP
paid wage-loss compensation for temporary total disability. OWCP based compensation
payments on appellant’s date-of-injury pay rate. Appellant continued to receive wage-loss
compensation for temporary total disability through November 1, 1982. He returned to work in a
limited-duty capacity on November 2, 1982, and within a month’s time he was cleared to resume
full-time, regular duty. When OWCP subsequently granted a schedule award in December 1984,
it similarly relied upon appellant’s date-of-injury pay rate. There is no evidence that appellant
has since sustained a recurrence of disability due to his March 19, 1982 accepted injury. As
such, a date-of-recurrence pay rate is inapplicable.
The January 11, 2012 schedule award was properly based on a March 19, 1982 date-ofinjury weekly pay. The Board notes, however, that the employing establishment provided
conflicting information regarding appellant’s weekly salary. Prior to the latest schedule award,
OWCP paid compensation based on a weekly pay rate of $415.37. This figure was based on the
employing establishment’s representation that appellant earned an annual base salary of
$21,599.00 as of March 19 and April 20, 1982.38 In January 2012, the employing establishment
advised that appellant earned an annual base salary of $23,144.00 effective March 19, 1982.
OWCP relied upon this latest information in calculating a date-of-injury weekly pay rate of
$445.08. It is unclear from the record which is the correct salary for pay purposes. Accordingly,
the case shall be remanded to OWCP to develop the salary information. Accordingly, the case
shall be remanded for further development. After OWCP has developed the record to the extent
it deems necessary, a de novo decision shall be issued.
CONCLUSION
The Board finds that appellant’s rate of pay was properly based on his date of injury. The
case is remanded for development as to conflicting salary information.

38

The employing establishment also previously indicated that appellant’s annual base salary increased to
$21,766.00 effective May 15, 1982.

8

ORDER
IT IS HEREBY ORDERED THAT the October 12, 2012 decision of the Office of
Workers’ Compensation Programs be affirmed in part and set aside in part. The case is
remanded for further consideration consistent with this decision.
Issued: August 22, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

